FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10609

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00555-RLH

  v.
                                                 MEMORANDUM*
JOSE GUADALUPE VILLAREAL-
GALAVIZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Jose Guadalupe Villareal-Galaviz appeals from the district court’s judgment

and challenges his guilty-plea conviction and 87-month sentence for conspiracy to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               11-10609
distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(i), and 846;

and possession with intent to distribute heroin, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(A)(i). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Villareal-Galaviz’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Villareal-Galaviz the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    11-10609